                                                     Notice Recipients
District/Off: 0970−2                            User: lowryj                  Date Created: 1/25/2019
Case: 2:19−bk−00802−BKM                         Form ID: ntcdef               Total: 4


Recipients of Notice of Electronic Filing:
tr          MAUREEN GAUGHAN
aty         NATHAN A FINCH               ecf@catalyst.lawyer
                                                                                                        TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Philip Mitchell Brailsford   9533 E. Olla Circle      Mesa, AZ 85212
jdb         Corinne Elizabeth Brailsford   9533 E. Olla Circle      Mesa, AZ 85212
                                                                                                        TOTAL: 2




     Case 2:19-bk-00802-BKM Doc 6-1 Filed 01/25/19 Entered 01/25/19 07:48:12                                 Desc
                  Ntc Incmplete/Deficient Filing: Notice Recipients Page 1 of 1
